Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 17 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 1 is unclear as to what (size) is meant by ‘powder’ and seems to contradict the shape requirement. Moreover, the sizes of claims 9 and 10 include large particles.

Claims 1, 7-10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. 7393883 taken with Saghiri et al. 8668770.
Jones teaches, especially in the figures and col. 4-6, donut shaped silicates under 50 microns for dental compositions. Jones does not teach the rheology modifier, however Saghiri teaches, especially in col. 4-5, silicate nanoparticles and the desirability of phosphate. Using phosphate in the composition of Jones is an obvious expedient to make an effective material, the amount (claim 8) being obvious to optimize hardness and setting time. The near-sphericity shown in the figures indicates that claim 9 is met, in that the extra surface area from the impression is relatively small compared to the total external surface, noting that a variety of shapes are taught as desirable.
Alternately, shaping the materials of Saghiri as taught by Jones is an obvious expedient to make a composition that can bind well.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones/Saghiri as applied to claim 1 above, and further in view of Tsunekawa 5306338 and Aylward 6832037.
The above does not teach the compound of claim 2, however Tsunekawa teaches, especially in col. 2-3, that an F containing silicates are desirable in dental compositions. Aylward teaches, especially in col. 13-14, that LAPONITE is a silicate that can contain F. The examiner takes Official Notice that claim 2 encompasses LAPONITE. Using it in the above composition is thus obvious to provide an F containing silicate.

Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive.
Jones teaches ‘mullite’ which is a layered silicate, or other silicates. Thus, the Jones materials may be layered silicate. Saghiri teaches silicates explicitly. The references thus fairly teach the claimed silicates. ‘338 also teaches silicates as desirable materials. It is of no moment that Aylward does not teach a dental composition because the reference is relied upon on for the identification of a silicate material. Rather, Alyward teaches a particular layered silicate within the compounds desired by ‘338. It is thus obvious to create the claimed compositions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736